Case 2:16-cv-05770-JMW Document 133 Filed 10/23/20 Page 1 of 2 PageID #: 1393




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
SUSAN CHODKOWSKI, GARY VOLPE,
MATTHEW SARTER, WENDY NEAL, DEBORAH                                  No. 16-cv-5770 (GRB)
PEDENZIN, ROSANNA LAURO, DANIELLE
DAVIDSON, and all others similarly situated,                         DEFENDANT’S NOTICE OF
                                                                     MOTION FOR SUMMARY
                                            Plaintiffs,              JUDGMENT

                 -against-

COUNTY OF NASSAU

                                             Defendant.
-----------------------------------------------------------------X
PLEASE TAKE NOTICE, that upon the annexed Defendant’s Rule 56.1 Statement Of

Undisputed Material Facts; the annexed Declaration of Rhoda Y. Andors, dated May 20, 2020,

and the exhibits annexed thereto; and the accompanying Memorandum Of Law In Support Of

Defendant’s Motion For Summary Judgment, dated May 19, 2020, and upon all other pleadings

and proceedings heretofore had herein, Defendant, County of Nassau, (“Defendant”) will move

this Court, at the United States Courthouse for the Eastern District of New York, located at 100

Federal Plaza, Central Islip, New York 11722, before the Honorable Gary R. Brown, at a time and

date to be determined by the Court, for an order, pursuant to Rule 56 of the Federal Rules of Civil

Procedure, granting Defendant complete summary judgment dismissing the complaint in its

entirety on the grounds that there are no material facts requiring a trial and that as a matter of law,

Defendant is entitled to judgment on all of Plaintiffs’ claims in this action, and for such other and

further relief as the Court deems just, proper, and equitable.

Dated: Mineola, New York
       May 20, 2020
                                                     /s/ Rhoda Y. Andors
                                                     Rhoda Y. Andors
                                                     Bee Ready Fishbein Hatter & Donovan, LLP
                                                     Attorneys for Defendant
                                                          1
Case 2:16-cv-05770-JMW Document 133 Filed 10/23/20 Page 2 of 2 PageID #: 1394




                                   170 Old Country Road
                                   Mineola, New York 11502
                                   Telephone No.: (516) 746-5599
                                   Fax No.: (516) 746-1045
                                   randors@beereadylaw.com


Served electronically




                                      2
